DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious certain limitations of the present invention.  Specifically, the prior art fails to disclose an autoencoder assisted radar for target identification, comprising:
an Intelligent Metamaterial (“iMTM”) antenna module configured to radiate a transmission signal with an iMTM antenna structure and generate radar data capturing a surrounding environment;
a data pre-processing module having an autoencoder configured to encode the radar data into an information-dense representation; and
an iMTM perception module configured to detect and identify a target in the surrounding environment based on the information-dense representation and to control the iMTM antenna module.

The closest prior art is found to be:
Gebhardt (US 2019/0353753) disclosing a radar system for an automated vehicle utilizing autoencoding and neural networks for target detection.  
Casse (US 2016/0011307) disclosing a vehicle collision avoidance system using metamaterial based detection.  
Piazza (US 2012/0274524) disclosing a reconfigurable metamaterial antenna.  


This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468. The examiner can normally be reached Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/PETER M BYTHROW/Primary Examiner, Art Unit 3648